Name: 80/1062/EEC: Commission Decision of 29 October 1980 finding that since 1 January 1979 the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Varian UV/Vis spectrophotometer, model Cary 118 C' have not been fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-20

 Avis juridique important|31980D106280/1062/EEC: Commission Decision of 29 October 1980 finding that since 1 January 1979 the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Varian UV/Vis spectrophotometer, model Cary 118 C' have not been fulfilled Official Journal L 310 , 20/11/1980 P. 0020****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 29 OCTOBER 1980 FINDING THAT SINCE 1 JANUARY 1979 THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' VARIAN UV/VIS SPECTROPHOTOMETER , MODEL CARY 118 C ' HAVE NOT BEEN FULFILLED ( 80/1062/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 23 APRIL 1980 , THE GOVERNMENT OF ITALY HAS REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE PROVIDED FOR IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' VARIAN UV/VIS SPECTROPHOTOMETER , MODEL CARY 118 C ' , TO BE USED FOR RESEARCH INTO THE CONFORMATION PROPERTIES OF PROTEINS IN SOLUTION AND IN PARTICULAR FOR OBSERVING THE SPECTRAL DIFFERENCES IN CHROMOPHORES UNDER DYNAMIC OR STATIC CONDITIONS , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 9 OCTOBER 1980 WITHIN THE FRAMEWORK OF THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THE MATTER ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A SPECTROPHOTOMETER ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE GREAT PHOTOMETRICAL PRECISION IN THE VISIBLE AND THE ULTRA-VIOLET AREA AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS , MOREOVER , APPARATUS OF THE SAME KIND ARE PRINCIPALLY USED FOR SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , ARE CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES IN PARTICULAR , SINCE 1 JANUARY 1979 , IN THE CASE OF THE APPARATUS ' SP8-250 ' MANUFACTURED BY PYE UNICAM LTD , YORK STREET , UK-CAMBRIDGE CB1 2PX ; WHEREAS ' VARIAN UV/VIS SPECTROPHOTOMETER , MODEL CARY 118 C ' WAS ORDERED ON 26 JULY 1977 ; WHEREAS IT WAS NOT POSSIBLE AT THAT TIME FOR COMMUNITY MANUFACTURERS TO SUPPLY AN APPARATUS OF EQUIVALENT SCIENTIFIC VALUE TO THAT FOR WHICH DUTY-FREE ADMISSION IS REQUESTED ; WHEREAS RELIEF FROM IMPORT DUTY IS THEREFORE JUSTIFIED IN RESPECT OF THE APPARATUS IN QUESTION ; WHEREAS THE GRANTING OF SUCH RELIEF MUST , HOWEVER , BE LIMITED TO CASES WHERE THE ORDER FOR THE APPARATUS WAS PLACED PRIOR TO 1 JANUARY 1979 , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' VARIAN UV/VIS SPECTROPHOTOMETER , MODEL CARY 118 C ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 HAVE CEASED TO BE FULFILLED SINCE 1 JANUARY 1979 . APPARATUS ORDERED PRIOR TO THAT DATE MAY , HOWEVER , BE IMPORTED FREE OF COMMON CUSTOMS TARIFF DUTIES . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 29 OCTOBER 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION